Citation Nr: 0724053	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  05-09 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
hypertension, claimed as secondary to service connected 
sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to August 
1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 decision rendered by the 
Baltimore, Maryland Regional Office (RO) of the Department of 
Veterans Affairs (VA), which reopened a claim of entitlement 
to service connection for hypertension, secondary to the 
service-connected disability of sinusitis.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  As this case is being remanded for another reason, 
the RO/AMC will now have an opportunity to provide proper 
notice to the veteran under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  

The veteran filed a claim for service connection for 
hypertension secondary to service-connected sinusitis in May 
1989.  A June 1990 Board decision denied service-connection 
because there was no evidence of an etiological relationship 
between the service-connected sinusitis and hypertension.  
The veteran did not appeal and that Board decision became 
final.  38 U.S.C.A. § 511(a), 7103, 7104(a) (West 2002); 38 
C.F.R. §§ 3.160(d), 20.1100 (2006).  The Board also denied a 
motion for reconsideration of the prior decision in May 1991.
 
The veteran filed to reopen his service connection claim in 
April 2002.  In an April 2003 rating decision, the RO denied 
the request to reopen the veteran's claim.  The veteran 
submitted a timely Notice of Disagreement to the rating 
decision, but did not submit a timely substantive appeal in 
response to the Statement of the Case (SOC).  

In March 2004, the veteran submitted written correspondence 
which the RO accepted as a request to reopen a claim of 
entitlement to service connection for hypertension secondary 
to service-connected sinusitis.  In June 2004, prior to an 
initial denial of the claim, the RO sent the veteran notice 
indicating that he needed to submit new and material evidence 
to reopen his claim.  A review of the claims folder reveals 
that in light of Kent v. Nicholson, 20 Vet. App. 1 (2006), 
the notice provided to the veteran of what constitutes new 
and material evidence is defective.  This defect must be 
resolved prior to adjudication of this claim. 

In Kent, the United States Court of Appeals for Veterans 
Claims (Court) held that in order to successfully reopen a 
previously and finally disallowed claim, the law requires the 
presentation of a special type of evidence; specifically, 
evidence that is both new and material.  The terms "new" 
and "material" have specific, technical meanings that are 
not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when 
providing the notice required by the VCAA it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  In other 
words, VA must specifically and affirmatively notify a 
claimant of the evidence and information that is necessary to 
reopen the claim; and VA must also notify the claimant of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought.  
This notice obligation does not modify the requirement that 
VA must provide a claimant notice of what is required to 
substantiate each element of a service-connection claim.

As it relates to the claim on appeal, where prior denial was 
based on a conclusion that there was no evidence of an 
etiological relationship between the service-connected 
sinusitis and hypertension, the RO ought to have specifically 
informed the veteran of the need to submit evidence showing 
either that 1) the hypertension was caused by the service-
connected sinusitis and 2) that it was aggravated or made 
worse by the service-connected sinusitis.  The RO should also 
have provided the veteran with notice on how to establish the 
underlying claim of secondary service connection for the 
issue of hypertension.  Because such notice was not provided, 
further procedural development is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with.  The notice should 
include an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  The RO is to examine the basis of the 
denial in the June 1990 decision and 
thereafter provide the veteran with a new 
and material notice letter that describes 
what evidence would be necessary to 
substantiate that element or elements 
required to establish service connection 
that were found insufficient in the 
previous denial.

Specifically, the RO should inform the 
veteran to submit new and material 
evidence showing either that his 
hypertension was either caused or 
aggravated by his service-connected 
sinusitis (including the use of 
medications prescribed for sinusitis).  

The veteran should also receive notice of 
his underlying claim for secondary service 
connection, in particular (1) evidence of 
a current physical or mental disability 
and (2) evidence of a relationship between 
his current disability and a service-
connected disability.

3.  Thereafter, the RO should readjudicate 
the claim.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

